—In an action to recover damages for trespass, the defendants appeal from an order of the Supreme Court, Westchester County (Donovan, J.), entered January 13, 2000, which denied their motion for leave to amend their answer.
Ordered that the order is reversed, with costs, and the motion is granted; and it is further,
Ordered that the appellants’ time to serve and file an amended answer is extended until 30 days after the service upon them of a copy of this decision and order, with notice of entry.
The Supreme Court improvidently exercised its discretion in denying the defendants’ motion for leave to amend their answer (see, CPLR 3025 [b]). The plaintiff did not allege, let alone demonstrate, that he would suffer any prejudice or surprise if the Supreme Court allowed the amendment (see, Napolitano v DGM-I Corp., 255 AD2d 567; Corsale v Pantry Pride Supermarket, 197 AD2d 659). Bracken, Acting P. J., S. Miller, Mc-Ginity and Schmidt, JJ., concur.